FILED
                                                                                           ATJ£..lfio'clock ---L'.t_M
                                               N0.142422,
                                                                                                MAR 0 3 2015
 STATE OF TEXAS                                      §    IN THE DISTRICT COURT
                                                     §                                       ~~q-0mail , return receipt requested.




     TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL




       I, judge of the trial court, certify in this criminal case that the defendant's appeal is not in a

plea-bargain ase, and the defendant has the right of appeal.




                                                     Date Signed

        ("A defendant in a criminal case has the right of appeal to a court of appeals under these
rules. In a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor and
agreed to by the defendant - a defendant may appeal on ly: (A) those matters that were raised by
written motions fi led and ruled on before trial, or (B) after getting the trial court's permission to
appeal." Texas Rule of Appellate Procedure 25.2(a)(2).)